Citation Nr: 1216671	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-12 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central Health Care Network 
in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment and hospitalization at White River Medical Center from September 8, 2009 to September 11, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty, to include the period from March 1984 to February 1987 and from January 1989 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Consolidated Fee Unit in Flowood, Mississippi, on November 13, 2009.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In November 2010, the Veteran testified at a Board hearing before the undersigned.  

Subsequent to the statement of the case in February 2010, the Veteran submitted medical records without a waiver of the right to have the evidence initially considered by the RO.  As the records are cumulative or redundant of the evidence already of record at the time of the statement of the case in February 2010, the additional records have no bearing on the case and need not be referred to the RO.  38 C.F.R. § 20.1304(c). 


FINDING OF FACT

The Veteran has not been granted service connection for any disability, and had not received VA treatment for the 24 months prior to treatment and hospitalization at White River Medical Center from September 8, 2009 to September 11, 2009.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred during treatment and hospitalization at White River Medical Center from September 8, 2009, to September 11, 2009, have not been met. 38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1002 (2011) (to include as amended, effective January 20, 2012, at 76 Fed. Reg. 79067 (December 21, 2011)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
Generally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2011).  The claim in this case, however, is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  The laws pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Although such law is not controlling in this matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for payment or reimbursement of unauthorized private medical expenses.  In this case, though not strictly required by law, a VCAA notice letter was mailed to the Veteran in September 2009.  In addition, he was provided a January 2010 Statement of the Case. These documents informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  The January 2010 Statement of the Case contains the amended provisions 38 U.S.C.A. § 1725 that were enacted in October 2008. 

VA has also taken all appropriate and reasonable actions to assist the Veteran with respect to his claim for benefits, such as obtaining private medical records, and providing the Veteran with the opportunity for a hearing.  

At the November 2010 Board hearing the Veteran demonstrated actual knowledge that his claim was not capable of substantiation under the applicable laws and regulations, for the reason that he had not received VA treatment for the 24 months period prior to the commencement of the treatment and hospitalization at issue, from September 8, 2009 to September 11, 2009.  Therefore, the Board finds that it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.  Under these circumstances, any additional development or notification would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there is factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the appellant in substantiating his or her claim, the VCAA does not apply).

Merits of the Claim

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725. The Veteran has not been adjudicated as service-connected for any disability.  As a result, there is no indication from the record, nor has the Veteran alleged, that he has total disability due to service-connected disabilities or that his treatment at the private medical facility at issue was for an adjudicated service-connected disability, or a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  Thus, he is not eligible for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.47(i), 17.120.

The Board must therefore consider the Veteran's claim pursuant to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities.  See 38 U.S.C.A. § 1725.  The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.1000-1008. 

The Board notes that effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities. The purpose of these amendments is to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

The implementing regulations provide that in order to receive reimbursement for emergency services, for nonservice-connected disabilities in non-VA facilities, the following criteria must be met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002 (as amended, effective January 20, 2012, at 76 Fed. Reg. 79067 (December 21, 2011) (emphasis added).

The Board need not determine whether revisions to the laws and regulation at issue in this matter must be given retroactive effect.  The statutory and regulatory requirement that the Veteran must have been treated by VA within the past 24 months to receive payment or reimbursement for unauthorized medical expenses, where a Veteran is not service-connected for any disability, applies under all versions of the laws and regulations in effect during the pendency of the Veteran's claim.  Further, for the Board to remand this case for further development or adjudication, where this determinative aspect of the laws and regulations at issue has not been revised, would serve no useful purpose.  The regulations implement statutory provisions already in effect at the time the Veteran's claim was filed; to the extent the statute was inconsistent with the regulations in effect prior to January 20, 2012, the statutory provisions were binding on VA and have been considered in adjudication of his claim.  To remand this matter for adjudication under the regulations as amended would only impose further burdens on the VA claims adjudication system but with no possible benefit to the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

The Board further notes that very recently the relevant regulations have been amended, but are not yet effective; specifically, 38 C.F.R. § 17.1002(g) will be amended as it pertains to whether private insurance will provide for full reimbursement for private emergency services rendered due to an accident or work-related injury, in a manner with no practical impact or applicability under the facts of the current appeal.  See 77 Fed. Reg. 23615 (issued April 20, 2012, and amending 38 C.F.R. § 17.1002(g) effective May 21, 2012).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

At his November 2010 Board hearing, the Veteran demonstrated actual knowledge that his claim could not be substantiated because he had not received VA treatment within the past 24 months prior to his period of private treatment and hospitalization from September 8, 2009 to September 11, 2009.  He and his representative indicated that they had reviewed and understood the laws and regulations that prohibit payment or reimbursement of the authorization of medical expenses under the circumstances of this case.  The Veteran contended that the law and regulations as written should be changed to better care for Veterans who have earned Veteran status but have not been treated at VA for the past 24 months.

Thus, in this case, the Veteran has provided an argument for revision of the law, but has also demonstrated actual knowledge and understanding that entitlement to the benefit sought on appeal is not warranted under the applicable laws and regulations as written.  Because he had not received VA care within 24 months prior to treatment and hospitalization at White River Medical Center from September 8, 2009, to September 11, 2009, the Board has no authority under the law to grant his claim for payment or reimbursement by VA for the private medical expenses incurred during this period of treatment and hospitalization, and the claim must denied as a matter of law.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

The Board has considered the benefit of the doubt rule in this case.  However, as the claim must be denied as a matter of law, by application of undisputed facts to the applicable laws and regulations, there is no basis or opportunity for application of the benefit of the doubt rule. See Sabonis v. West, 6 Vet. App. 426, 430 (1994).
The Board is bound by the law to deny the Veteran's appeal and is without authority or jurisdiction to grant the benefit sought on appeal on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

(The Order follows on the next page.)


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment and hospitalization at White River Medical Center from September 8, 2009 to September 11, 2009, is denied.




____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


